UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7778



PHILIP HARRY MARSHNER, JR.,

                                             Petitioner - Appellant,

          versus


JON P. GALLEY; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-00254-RDB)


Submitted:   April 4, 2007                  Decided:   April 17, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Philip Harry Marshner, Jr., Appellant Pro Se. Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Philip Harry Marshner, Jr. seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition as

untimely.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Marshner has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED




                                     - 2 -